Title: To James Madison from Cyrus Griffin, 3 March 1809
From: Griffin, Cyrus
To: Madison, James



Dear Sir,
York Town, March 3d. 1809

Will you permit an old and sincere Friend to congratulate his Country, on what Tomorrow Shall auspicially witness: from my Heart and Soul I rejoice at Your Elevation to the chief Magistray of our Union.
Long, very long, may you en joy the best Health—as I am certain you will live long in the Blessings of the American people. With every Sentiment of perfect Respect and Esteem, for Yourself, and most amiable Lady, I am, dear Sir,

Cyrus Griffin

